88 Ga. App. 770 (1953)
77 S.E.2d 751
FIELDS
v.
THE STATE.
34745.
Court of Appeals of Georgia.
Decided September 19, 1953.
V. E. Mitchell, Colon J. Cogdell, for plaintiff in error.
Jack J. Lissner, Jr., contra.
TOWNSEND, J.
1. In a misdemeanor case the testimony of an accomplice may, if credited by the jury, be sufficient to convict the accused, although his testimony be not corroborated by other evidence. Johnson v. State, 57 Ga. App. 813 (197 S. E. 61); Loomis v. State, 78 Ga. App. 153, 175 (51 S. E. 2d 13); Grant v. State, 89 Ga. 393 (5) (15 S. E. 488).
2. "The testimony of a witness for the State who swears that he and the accused on trial jointly committed a misdemeanor cannot be corroborated by evidence showing that the witness had previously pleaded guilty to this identical offense." Branson v. State, 99 Ga. 194 (2) (24 S. E. 404). Accordingly, it was improper to allow in evidence, over the objection of the defendant, an accusation against his alleged accomplice for the same offense, together with a plea of guilty thereon.
3. However, error in the erroneous admission of evidence is rendered harmless where substantially the same facts are testified to by a witness without objection; and the erroneous admission of documentary evidence relating to the guilt of the State's witness of the same offense is not cause for a new trial where, as here, the witness is permitted without objection to testify that he did in fact plead guilty to an accusation brought against him concerning the same transaction. See Camp v. State, 41 Ga. App. 459 (2) (153 S. E. 382); Wheeler v. State, 179 Ga. 287 (1) (175 S. E. 540); Griffin v. State, 15 Ga. App. 552 (3) (83 S. E. 871). The admission into evidence of the accusation with a *771 plea of guilty thereon being harmless, under these circumstances, it did not constitute reversible error for the court to charge thereon as follows: "You will have with you, gentlemen, certain documentary evidence introduced for your consideration. You will consider that along with the other evidence in the case, in reaching your decision."
Judgment affirmed. Gardner, P.J., and Carlisle, J., concur.